 

Exhibit 10.37

 

BioRestorative Therapies, Inc.

40 Marcus Drive, Suite One

Melville, New York 11747

 

  March 1, 2017

 

Mr. Edward L. Field

3706 St. Marks Road

Durham, North Carolina 27707

 

Dear Mr. Field:

 

Reference is made to the Executive Employment Agreement, dated as of February 9,
2015, between BioRestorative Therapies, Inc. (the “Company”) and you (the
“Executive”), as amended (the “Employment Agreement”). All capitalized terms
used and not defined herein shall have the meanings ascribed to them in the
Employment Agreement.

 

Pursuant to the Employment Agreement, the Executive is entitled to receive an
annual bonus of up to 30% of his Per Annum Salary based upon the satisfaction of
certain performance goals. The parties agree that, for the year ended December
31, 2016, the Executive instead is entitled to receive an annual bonus of up to
24% of his Per Annum Salary based upon the satisfaction of the revised
performance goals set forth on Schedule A attached hereto. The Company
acknowledges and agrees that, as of the date hereof, the initial two (2)
performance goals set forth on Schedule A have been satisfied.

 

The parties agree further that the performance goals for the year ending
December 31, 2017, and the bonus amount payable with respect thereto, are as set
forth on Schedule B attached hereto.

 

Except as amended hereby, the Employment Agreement shall continue in full force
and effect in accordance with its terms.

 

  Very truly yours,         BioRestorative Therapies, Inc.         By:      
Mark Weinreb, Chief Executive Officer

 

Agreed:      



Edward L. Field

 

 



 

 

 

SCHEDULE A

 

2016 Bonus Milestones:

 

● $36,000 in the event the Company files an IND application with regard to the
commencement of a clinical trial for the Company’s BRTX-100 product (the
“Clinical Trial”) (the “IND Application”) with the Food and Drug Administration
(the “FDA”);     ● $18,000 in the event the FDA clears the IND Application;    
● $18,000 upon testing and receipt of certification that the Company’s fully
equipped cleanroom has attained an ISO Class 7 cleanliness level.

 

It is understood and agreed that (i) the filing of the IND Application with the
FDA had to be achieved by December 31, 2016 in order for the Executive to be
entitled to receive the Bonus amount; and (ii) the other milestones may occur by
July 31, 2017. In addition, the Executive must have remained continuously
employed with the Company through the date on which a particular milestone is
satisfied in order for the Executive to be entitled to receive the particular
Bonus amount. Any issue as to whether any of the foregoing milestones have been
satisfied shall be determined by the Company in its sole discretion.

 



 

 

 

SCHEDULE B

 

2017 Bonus Milestones:

 

● $18,000 in the event of IRB approval at one site to commence the Clinical
Trial;     ● $36,000 in the event a patient in the Clinical Trial receives a
dose of BRTX-100;     ● $18,000 in the event at least six patients enroll in the
Clinical Trial;     ● $18,000 in the event the Company completes two mock
production runs of BRTX-100 in its cleanroom in which BRTX-100 meets all
specified product release requirements

 

It is understood and agreed that each of the foregoing milestones must be
achieved by December 31, 2017 in order for the Executive to be entitled to
receive the Bonus amount. In addition, the Executive must have remained
continuously employed with the Company through the date on which a particular
milestone is satisfied in order for the Executive to be entitled to receive the
particular Bonus amount. Any issue as to whether any of the foregoing milestones
have been satisfied shall be determined by the Company in its sole discretion.

 

 

 

 